Citation Nr: 1440032	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss.  

A Travel Board hearing was held at the RO in October 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In April and September 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In May 2013, the Board denied entitlement for service-connection of bilateral hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court granted the joint motion for partial remand filed by representatives for both parties, finding that the Board had not provided adequate reasons and bases to deny the claim in light of its lack of discussion of the adequacy of the VA examinations used in support.  As such, this claim is once again before the Board.

A review of the Virtual VA paperless claims file processing system revealed copies of the Veteran's VA outpatient treatment records dated May 2001 to June 2012 and a copy of the hearing brief from the Veteran's representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the joint motion, the Board finds that further development of the evidence is warranted.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Here, the Veteran has been provided with three prior VA examinations (January 2008, May 2012, and November 2012) to evaluate the claimed bilateral hearing loss.  In January 2008, the VA examiner provided no diagnostic or clinical testing of the Veteran's hearing, yet provided a positive etiological opinion.  In May 2012, the examiner did provide diagnostic and clinical testing.  However, he found that the results were considered unreliable and not reported.  The VA examiner stated further that he could not provide a medical opinion "without collection and interpretation of valid and reliable test results."  Despite the lack of test results, the VA examiner provided a negative etiology opinion in a July 2012 addendum.

Due to the lack of sufficient supporting data to support either of the aforementioned conflicting opinions, the Board remanded the Veteran's claim in September 2012 for an additional VA examination.  The Board specifically requested that "if audiometry and/or speech discrimination tests cannot be accomplished of if results are found to be unreliable, the examiner must explain why the audiometry and/or speech discrimination tests cannot be accomplished or why the results are found to be unreliable."  Additionally, the Board asked that the examiner "specifically consider and discuss the conflicting evidence of record, including the January 2008 VA ear disease examination, January 2008 VA audio examination, May 2012 VA audio examination and the July 2012 VA audio examination addendum opinion."

In November 2012, an additional VA examination was conducted.  Although the examiner was able to obtain usable audiometry findings, he was unable to obtain speech discrimination scores, stating that they were unreliable.  However, the VA examiner did not further discuss why the scores were unreliable as requested by Board.  Additionally, the VA examiner did not discuss the contradictory findings of the prior VA examinations.

In this regard, the VA examiner did not effectively respond to the Board's inquiry into this matter and, thus, frustrated it purposes in adjudicating the Veteran's claim.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Accordingly, the Veteran should be afforded an additional VA examination in order to attempt to obtain an opinion based upon adequate supporting data, or at the very least, an explanation of why such data cannot be obtained.

Also, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability at issue. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  Additionally, appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA ENT examination, by an otolaryngologist or other appropriate ENT physician, at a VA medical facility. The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies (to include audiometry and speech discrimination testing) must be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. If audiometry and/or speech discrimination tests cannot be accomplished of if results are found to be unreliable, the examiner must explain why the audiometry and/or speech discrimination tests cannot be accomplished or why the results are found to be unreliable. 



Based on the results of audiometric testing, the physician should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent). 

Then, if any hearing loss disability is diagnosed, also with respect to each ear, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to include in-service noise exposure. The physician should specifically consider and discuss the conflicting evidence of record, including the January 2008 VA ear disease examination, January 2008 VA audio examination, May 2012 VA audio examination and the July 2012 VA audio examination addendum opinion, as well as the November 2012 VA examination.

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271 .

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



